ORDER
PER CURIAM:
Carl Lesieur was charged in the Circuit Court of Callaway County with one count of statutory rape in the first degree and five counts of statutory rape in the second degree. A jury convicted Lesieur of one count of statutory rape in the first degree and three counts of statutory rape in the second degree stemming from the sexual abuse of a girl, which began when she was eight years old. Lesieur appealed his conviction and we affirmed in State v. Lesieur, 356 S.W.3d 209 (Mo.App.W.D.2011). Lesieur now appeals the denial of his post-conviction relief motion alleging that he received ineffective assistance of counsel at trial. Specifically, Lesieur contends that neither his trial counsel nor the court informed him that it was his decision whether to testify in his own defense at trial. Lesieur contends that had he been allowed to testify at trial, there is a reasonable probability that he would not have been convicted. Because the record before the trial court clearly supports the denial of Lesieur’s motion, we affirm. Rule 84.16(b). A memorandum more fully explaining our decision has been provided to the parties.